Per Curiam.
The defendants were attempted to be brought into court by •a service upon one of their directors of a summons of the kind prescribed by the Code. Such a service is not valid excepting in the cases provided concerning a domestic corporation. The defendant is a foreign corporation. The service was upheld below under section 8, c. 195, Laws 1846, which provided that the defendant “shall be liable to be sued by summons in the same manner as corporations created by the laws of this state.” The court, however, is of the opinion that, to constitute a service under the act cited, it would be necessary to serve the kind of process described. The summons named in the act was not of the character, in form or substance, of the summons named by the Code. As neither the act of 1846 nor the Code provided for the service that was made, that service should be set aside. The learned judge was correct in holding that this action is not within section 1895, Code ■Civil Proc. Order reversed and motion below granted, with $10 costs.